DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a clock data recovery (CDR) circuit comprising a very specific structural limitation such as a phase detection circuit that generates a phase difference signal indicating whether to advance or delay a phase of die clock signal, based on the result of the determination and the result of the second comparison, when a value of 3 consecutive symbols represents one data pattern that transits like a slope and when a combination of the value of the 3 symbols and the result of the second comparison at an intermediate symbol of the 3 symbols matches some prespeclfied combination of a plurality of combinations that the data pattern and the result of the second comparison at the intermediate symbol may take; a filter that generates a phase adjusted value indicating an adjustment amount of the phase, based on the phase difference signal; and a phase adjustment circuit that adjusts the phase based on the phase adjusted value, and being configured in the combination with the rest of the limitations of the base Claim 1.
The prior art of record, taken alone or in combination, fails to disclose or render obvious a receiver of a multilevel modulation method comprising a very specific structural limitation such as a phase detection circuit that generates a phase difference signal indicating whether to advance or delay a phase of die clock signal, based on the result of the determination and the result of the second comparison, when a value of 3 consecutive symbols represents one data pattern that transits like a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        April 24, 2021